Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1245

                              DANNIE LARCK,

                         Plaintiff, Appellant,

                                      v.

      JOANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges,



     Francis M. Jackson and Jackson & MacNichol, on brief for
appellant.
     Paula Silsby, United States Attorney, Robert J. Triba,
Regional Chief Counsel, Social Security Administration, and
Eskunder R.T. Boyd, Special Assistant to the U.S. Attorney, Social
Security Administration, on brief for appellee.



                            October 14, 2004
     Per Curiam.      Claimant Dannie Larck appeals from a decision

of the district court upholding the Commissioner's denial of

disability and disability insurance benefits under the Social

Security Act.      After carefully reviewing the briefs and record

below, we affirm the Commissioner's decision, essentially for the

reasons set out in the Magistrate Judge's October 31, 2003, Report

and Recommendation.      We add only that, contrary to claimant's

contention, neither Dr. Graf's opinion that claimant's impairment

was equivalent to a listed impairment, see 20 C.F.R. Part 404,

Subpart P, Appendix 1, nor Dr. Holzaepfel's finding that claimant

could lift no more than ten pounds are entitled to controlling

weight.   Both of the cited conclusions are plainly inconsistent

with or unsupported by contemporaneous findings made by the same

and other physicians.     Cf. Prince v. Bowen, 894 F.2d 283, 285-86

(8th Cir. 1990).      The Commissioner's findings are supported by

substantial evidence.

     In light of our conclusion, we find it unnecessary to address

the Commissioner's contention that claimant's amendment of the

alleged onset date limited the period under review to a single day.

We also decline to address claimant's arguments concerning the

appropriate weight to afford disability determinations of other

agencies, as this argument was not presented to the district court.



     Affirmed.   See 1st Cir. R. 27(c).

                                 -2-